[Cite as Freeman v. Todd Deegan Mgt., Inc., 2019-Ohio-1530.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

LINDA FREEMAN,                                       :

                Plaintiff-Appellant                  :
                                                               No. 107443
                v.                                   :

TODD DEEGAN MGMT. INC., ET AL., :

                Defendants-Appellees.                :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: April 25, 2019


                        Civil Appeal from the Euclid Municipal Court
                                 Case No. CV-18 CVI 01010


                                           Appearances:

                Linda Freeman, pro se, for appellant.

                Rachel E. Cohen and Thomas P. Owen, for appellees.


MARY EILEEN KILBANE, A.J.:

                  Plaintiff-appellant, Linda Freeman (“Freeman”), appeals the decision

of the Euclid Municipal Court dismissing her complaint. For the reasons set forth

below, we affirm.

                  On March 27, 2018, Freeman filed a complaint against Todd Deegan

Mgmt., Inc., et al. (“Deegan”), in Euclid Municipal Court seeking $6,000 in money
damages. In the complaint, Freeman alleged that Deegan, her former landlord,

wrongfully withheld her security deposit and committed perjury.

                 On April 26, 2018, a hearing was held on the matter. In the written

decision after the hearing, the magistrate found that Deegan filed a forcible entry

and detainer action, with a second cause for money damages against Freeman, in

2015.1 The magistrate also found that the parties resolved the second cause for

money damages by way of a consent entry, whereby Freeman agreed to a judgment

in Deegan’s favor in the amount of $700, which would be paid in monthly

installments.

                 In addition, the magistrate found that after the consent entry became

a final judgment on March 2, 2016, Freeman did not appeal. The magistrate further

found that Freeman’s claim for the return of her security deposit was barred by the

doctrine of res judicata and her claim that Deegan committed perjury cannot be

litigated in small claims court.

                 On May 17, 2018, Freeman filed objections to the magistrate’s

decision. On May 24, 2018, the municipal court’s judge upheld the magistrate’s

decision and entered its judgment of dismissal.

                 Freeman now appeals, assigning five errors for review:

                                 Assignment of Error One




      1   The trial court found in favor of Deegan in the 2015 case.
      The trial court erred in dismissing the case because while perjury and
      intentional torts are not within the subject matter jurisdiction of small
      claims court, my claim for my security deposit is.

                              Assignment 0f Error Two

      The trial court erred in dismissing the case by improperly applying the
      doctrine of res judicata. I signed the judgment entry in the original case
      under duress and fraud, the final ruling is not valid.

                             Assignment of Error Three

      The trial court in the original case abused its discretion by failing to
      consider evidence I brought that suggested the ledger Deegan Mgmt.
      used was incorrect and therefore the judgment in the original case is
      not valid.

                              Assignment of Error Four

      The trial court erred in dismissing the case by improperly applying the
      doctrine of res judicata. Because Deegan Mgmt. failed to return my
      security deposit in a timely manner after resolution of the original case,
      the claim for my security deposit was not yet ripe at the time of the trial
      and therefore not res judicata.

                              Assignment of Error Five

      Because the trial court misapplied a legal standard, res judicata, the
      appellate court should adopt a de novo review to see documentation
      and proof of wrongful eviction.

               We will collectively address Freeman’s assignments of error because

of their common basis in fact and law.

               In assignments of error two through four, Freeman broadly argues

that the municipal court should not have dismissed her complaint on the basis that

it was barred by the doctrine of res judicata.

               In the instant case, the magistrate’s decision, which the municipal

court adopted states in relevant part:
      [Freeman’s] complaint asserts that Deegan Management “wrongfully
      withheld my security deposit * * *. He also committed perjury * * * at
      Aljer Manor 2016.” [Freeman] was the defendant in 15 CVG 03246,
      wherein Deegan Management filed a forcible entry and detainer action
      with a second cause for money damages. * * * Because 15 CVG 03246
      involved a claim for money damages, [Freeman] was required to file
      any claim against Deegan Management. The return of a security
      deposit is a claim that was required to be litigated in the second cause
      hearing in the earlier case. Having done so, or having failed to so file,
      res judicata applies to the current action.

               Under the doctrine of res judicata, “a valid, final judgment rendered

upon the merits bars all subsequent actions based upon any claim arising out of the

same transaction or occurrence that was the subject matter of a previous action.”

Grava v. Parkman Twp., 73 Ohio St. 3d 379, 382, 653 N.E.2d 226 (1995). The Ohio

Supreme Court has identified four elements necessary to bar a claim under the

doctrine of res judicata: (1) there is a final, valid decision on the merits by a court of

competent jurisdiction; (2) the second action involves the same parties or their

privies as the first; (3) the second action raises claims that were or could have been

litigated in the first action; and (4) the second action arises out of the transaction or

occurrence that was the subject matter of the previous action. Portage Cty. Bd. of

Commrs. v. Akron, 109 Ohio St.3d 106, 2006-Ohio-954, 846 N.E.2d 478, ¶ 84.

               In Ferarra v. Vicchiarelli Funeral Servs., 2016-Ohio-5144, 69 N.E.3d

171 (8th Dist.), we explained:

      Civ.R. 13(A) governs compulsory counterclaims. Under this rule, all
      existing claims between opposing parties that arise out of the same
      transaction or occurrence must be litigated in a single lawsuit,
      regardless of which party initiates the action. Rettig Ents. v. Koehler,
      68 Ohio St.3d 274, 1994-Ohio-127, 626 N.E.2d 99 (1994), paragraph
      one of the syllabus. In addition to promoting judicial economy, the rule
      is designed to assist courts with the “orderly delineation of res
      judicata.” Lewis v. Harding, 182 Ohio App.3d 588, 2009-Ohio-3071,
      913 N.E.2d 1048, ¶ 12 (8th Dist.). A party who fails to assert a
      compulsory counterclaim at the proper time is barred from litigating
      that claim in a subsequent lawsuit. Id.

      Ohio courts use the “logical relation” test to determine whether a claim
      is a compulsory counterclaim. Rettig Ents. at paragraph two of the
      syllabus. Under this test, a compulsory counterclaim exists if that claim
      “is logically related to the opposing party’s claim” such that “separate
      trials on each of their respective claims would involve a substantial
      duplication of effort and time by the parties and the courts * * *.” Id.
      Accordingly, “multiple claims are compulsory counterclaims where
      they ‘involve many of the same factual issues, or the same factual and
      legal issues, or where they are offshoots of the same basic controversy
      between the parties.’” Id. at 279, quoting Great Lakes Rubber Corp. v.
      Herbert Cooper Co., 286 F.2d 631, 634 (3d Cir.1961).

               In applying the two-part Rettig test to the facts in this case, we find

that the claims Freeman asserted against Deegan in the present action were

compulsory counterclaims. Under the first prong, we find that Freeman’s claim,

regarding the security deposit, existed at the time Deegan filed the forcible entry and

detainer action and its second cause for money damages in 2015.

               Under the second Rettig prong, we find that Freeman’s claims arose

out of the transaction or occurrence — the landlord/tenant agreement — that was

the subject matter of 2015 case. The basis for the causes of action asserted by

Freeman in the present action arose from the landlord/tenant agreement and bears

a logical relationship to the claims Deegan asserted against her in their forcible entry

and detainer and second cause for money damages in 2015.

               Because the claims that Freeman asserted against Deegan in the

present complaint satisfy both prongs of the Rettig two-part test, they were
compulsory counterclaims that either were or should have been asserted in the

previous action. The issue of the security deposit would have been addressed as part

of Deegan’s second cause of action for money damages in the 2015 case. We have

held that all claims, including those sounding in tort, arising from complaints

stemming from the landlord-tenant relationship fall within the compulsory

counterclaim mandate of Civ.R. 13(A). Maduka v. Parries, 14 Ohio App. 3d 191, 193,

470 N.E.2d 464 (8th Dist.1984).

               As previously noted, in Deegan’s second cause of action for money

damages, Freeman signed a consent entry agreeing to judgment in Deegan’s favor

for $700 to be paid in monthly installments. The consent entry was reduced to a

final judgment on March 2, 2016. The record indicates that Freeman made an

installment payment on April 11, 2016 in the amount of $35, which is a clear

indication that matter had been addressed and resolved.        As a result, Freeman is

barred from asserting or relitigating this claim in the present action.

               Nonetheless, Freeman now asserts for the first time that her

complaint should not have been dismissed on the basis of res judicata because the

consent entry was entered into under duress and fraud.

               The record reflects that Freeman did not raise this argument in the

municipal court, and then waited almost two full years to raise the argument for the

first time in this appeal. It is well-established that a party is precluded from raising

an argument on appeal that the party failed to assert in the trial court. See State v.

Bridges, 8th Dist. Cuyahoga No. 106652, 2018-Ohio-4325, ¶ 7, citing State v.
Anderson, 151 Ohio St.3d 212, 2017-Ohio-5656, 87 N.E.3d 1203, ¶ 4 (“New issues

cannot be raised and argued for the first time on appeal.”); State ex rel. Zollner v.

Indus. Comm. of Ohio, 66 Ohio St.3d 276, 278, 611 N.E.2d 830 (1993) (when a party

fails to raise an argument in the trial court, he or she waives the right to raise the

argument on appeal).

               Based on the foregoing analysis, we find that the municipal court

properly concluded that Freeman was barred from asserting the present claims

against Deegan in the instant action.

               Finally, in the first assignment of error, Freeman acknowledges that

perjury and intentional torts are not within the jurisdiction of the small claims court.

Under R.C. 1925.02, a small claims court has no jurisdiction to hear Freeman’s claim

of perjury.

               In light of the foregoing, we find the municipal court did not err when

it dismissed Freeman’s complaint.

               Accordingly, all of Freeman’s assignments of error are overruled.

               Judgment affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY EILEEN KILBANE, ADMINISTRATIVE JUDGE

LARRY A. JONES, SR., J., and
RAYMOND C. HEADEN, J., CONCUR